798 F.2d 1416
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.UNITED STATES of America, Plaintiff-Appellee,v.Carl D. BUSH, Defendant-Appellant.
No. 86-5430.
United States Court of Appeals, Sixth Circuit.
July 22, 1986.

Before JONES and MILBURN, Circuit Judges, and CONTIE, Senior Circuit Judge.

ORDER

1
On April 1, 1986, appellant was found guilty of possession with intent to distribute a controlled substance (cocaine) in violation of 21 U.S.C. Secs. 841(a)(1) and 845(a).  On April 4, 1986, the district court entered an order adopting the jury verdict.  Appellant filed and served a motion for a new trial on April 11, 1986.  That same day, he filed his notice of appeal from the jury verdict.


2
Generally, where no judgment of conviction, sentence and commitment has been entered, no appeal lies in a criminal case.  The proper procedure in a criminal case is an appeal from the final judgment, which, in a criminal case, is the sentence.   Berman v. United States, 302 U.S. 211 (1937);  Federal Rules of Appellate Procedure 4(b).


3
It is ORDERED that this appeal be and hereby is dismissed.